Oo CO SS DH Wn FP WY NO —

NO NO NO NO NO NO KN DN NOR Re eRe RB Re Re eee ele
eo SN BHO AH FEF WD NY | OD OBO Oo HS DR AW FP WY NH —| OC

 

 

Case 3:17-cv-00275-MMD-CLB Document 92 Filed 11/15/19 Page 1 of 3

WRIGHT, FINLAY & ZAK, LLP

Lindsay D. Robbins, Esq.

Nevada Bar No. 13474

7785 W. Sahara Avenue, Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345

lrobbins@wrightlegal.net

Attorney for Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage Loan Asset-
Backed Certificates, Series 2007-CB3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

U.S. BANK NATIONAL ASSOCIATION, AS _— | Case No.:  3:17-cv-00275- MMD-CLB
TRUSTEE, FOR THE C-BASS MORTGAGE

LOAN ASSET-BACKED CERTIFICATES, NOTICE OF DISASSOCIATION AND
SERIES 2007-CB3, WITHDRAWAL OF COUNSEL
Plaintiff,

Vs.

COMSTOCK CAPITAL PARTNERS, LLC;
REMEDY PROPERTY PARTNERS, LLC;
WILLIAMSBURG APARTMENT HOMES
UNIT NO. 1; E. ALAN TIRAS, ESQ.; DOE
INDIVIDUALS I through X; and ROE
CORPORATIONS XI through XX,

Defendants.

 

 

Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage Loan Asset-
Backed Certificates, Series 2007-CB3 (hereinafter referred to as “US Bank”), by and through its
attorney of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that Christopher
A.J. Swift , Esq.; and Martina Lynn Jaccarino, Esq. are no longer attorneys associated with Wright,

H/

Hf

HI

 
Co Cfo SN DWN WO F&F WD NO =

NO pO NO NY NWN NY NH NY KN — HH He ee ee Re
oOo sn OHO AO BP WD NY KH CO BO Se ND DB mH FP WY NY | OS

 

 

Case 3:17-cv-00275-MMD-CLB Document 92 Filed 11/15/19 Page 2 of 3

Finlay & Zak LLP. Wright Finlay & Zak, LLP will continue to represent US Bank and requests that
Lindsay D. Robbins, Esq. receive all future notices.

DATED this 15" day of November, 2019.
WRIGHT, FINLAY & ZAK, LLP

/s/ Lindsay D. Robbins, Esq.

Lindsay D. Robbins, Esq.

Nevada Bar No. 13474

7785 W. Sahara Ave, Suite 200

Las Vegas, NV 89117

Attorney for Plaintiff, U.S. Bank National
Association, as Trustee, for the C-BASS Mortgage
Loan Asset-Backed Certificates, Series 2007-CB3

IS SO ORDERED

  
  

 

GISTRATE JUDGE

paren: LY ZA/ZO(F _

 
oD Oo Fe ND OH FSF WD YP

NO NO NH NY KV NY KN DD NO mm RO eS eS ee
eo SN DN A SB WD NY KH DOD BO Ost DH FF WD NY

 

 

Case 3:17-cv-00275-MMD-CLB Document 92 Filed 11/15/19 Page 3 of 3

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 15"" day of
November, 2019, a true and correct copy of this NOTICE OF DISASSOCIATION AND
WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-filing electronic
system to the attorney(s) associated with this case and/or served by depositing a true copy of same in the
United States Mail, at Las Vegas, Nevada, addressed as follows:
Service via electronic notification will be sent to the following:

LAXALT & NOMURA, LTD
Email: hparker@laxalt-nomura.com

PHILLIPS SPALLAS & ANGSTDT
Email: bjefferis@psalaw.net

TYSON & MENDES LLP
Email: clund@tysonmendes.com

Email: tmcgrath@tysonmendes.com

Service via U.S. Mail will be sent to the following:
Comstock Capital Partners, LLC
PO Box 1448
Reno, NV 89505

Remedy Property Partners, LLC
PO Box 1448
Reno, NV 89505

/s/ Faith Harris
An Employee of WRIGHT, FINLAY & ZAK, LLP

 
